In a proceeding pursuant to article 4 of the Family Court Act, the petitioner mother appeals, as limited by her brief, from so much of an order of the Family Court, Richmond County, dated August 8, 1979, as, after a hearing, directed her to pay the respondent father the sum of $35 per week as support for their child, who resides with the father, and denied her application for counsel fees. Order reversed insofar as appealed from, on the law, without costs or disbursements, the provisions directing the petitioner to pay $35 per week for the support of her child and denying petitioner’s application for counsel fees are deleted, respondent’s cross motion to compel petitioner to pay child support is denied and petitioner is awarded a counsel fee of $1,500. We find that the respondent father failed to establish at the Family Court hearing that he was entitled to a modification of the final order of support, dated February 5, 1979, so as to require the petitioner mother to pay a portion of their son’s support (cf. Matter of Hansen v Hansen, 71 AD2d 604). Furthermore, under the circumstances of this case, we find that an award of $1,500 for counsel fees is appropriate. We also note that the mother’s claim for increased alimony is raised for the first time on appeal and is not properly before us. Hopkins, J. P., Damiani, Lazer and Cohalan, JJ., concur.